Appellate Case: 21-1366     Document: 010110710730       Date Filed: 07/14/2022     Page: 1
                                                                                   FILED
                                                                       United States Court of Appeals
                       UNITED STATES COURT OF APPEALS                          Tenth Circuit

                              FOR THE TENTH CIRCUIT                            July 14, 2022
                          _________________________________
                                                                          Christopher M. Wolpert
                                                                              Clerk of Court
  CEDRIC GREENE,

        Plaintiff - Appellant,

  v.                                                          No. 21-1366
                                                     (D.C. No. 1:21-CV-02702-LTB)
  CVS, INC.,                                                    (D. Colo.)

        Defendant - Appellee.
                       _________________________________

                              ORDER AND JUDGMENT*
                          _________________________________

 Before MATHESON, KELLY, and CARSON, Circuit Judges.
                   _________________________________

       The district court dismissed Cedric Greene’s pro se civil action for failing to

 comply with filing restrictions the court had previously imposed. Greene appeals.

 Exercising jurisdiction under 28 U.S.C. § 1291, we dismiss this appeal as frivolous.

                                            I.

       In 2019, the district court enjoined Greene from filing a civil action pro se in

 the District of Colorado unless he files a motion requesting leave to file pro se that



       *
         After examining the briefs and appellate record, this panel has determined
 unanimously that oral argument would not materially assist in the determination of
 this appeal. See Fed. R. App. P. 34(a)(2); 10th Cir. R. 34.1(G). The case is therefore
 ordered submitted without oral argument. This order and judgment is not binding
 precedent, except under the doctrines of law of the case, res judicata, and collateral
 estoppel. It may be cited, however, for its persuasive value consistent with
 Fed. R. App. P. 32.1 and 10th Cir. R. 32.1.
Appellate Case: 21-1366    Document: 010110710730         Date Filed: 07/14/2022     Page: 2



 provides the district court clerk with (1) a list of all his pending and previous lawsuits

 filed in the District of Colorado and the status of all such lawsuits; (2) a statement of

 the issues and whether they had been previously raised; and (3) a notarized affidavit

 certifying that his arguments are not frivolous or made in bad faith, that they are

 warranted by the law or a good-faith argument for alteration of the law, that venue is

 proper, that the action is not brought for any improper purpose, and that he would

 comply with all applicable court rules. See R. at 10-11. He also is required to submit

 the proposed new pleading to be filed in the action. See R. at 11.1

       In the action underlying this appeal, Greene filed the required motion and

 stated that his case had not been previously presented. But he asserted that he could

 only provide the rest of the required information in the future, and he did not submit

 his proposed new pleading. Instead, he asked the court to take judicial notice of an

 attached complaint he had made to Business-Consumer Alliance about defendant

 CVS’s alleged treatment of him regarding prescription services. The district court

 dismissed the case for failure to comply with the filing restrictions. When Greene




       1
          Greene is under filing restrictions in this court, too. In 2018, we enjoined
 him “from filing an appeal in this court that raises the same or similar issues arising
 out of the same or similar set of facts and circumstances as asserted in [certain
 previous] Tenth Circuit appeal[s] . . . or that argues or asserts a federal district court
 or this court should waive subject-matter jurisdiction.” Greene v. Sprint Nextel
 Corp., 750 F. App’x 661, 666-67 (10th Cir. 2018). This appeal does not implicate
 the 2018 restrictions. In 2022, we expanded those restrictions prospectively. See
 Greene v. First to Serve Inc., Nos. 21-1246, 21-1278, 2022 WL 386233, at *3-4
 (10th Cir. Feb. 9, 2022) (unpublished). Because this appeal was filed before the 2022
 restrictions took effect, it is not subject to those restrictions.
                                             2
Appellate Case: 21-1366     Document: 010110710730         Date Filed: 07/14/2022     Page: 3



 refiled his motion, the court denied it and stated that it would strike any additional

 documents filed in the case.

                                             II.

        We review the district court’s dismissal for abuse of discretion. See Gripe v.

 City of Enid, 312 F.3d 1184, 1188 (10th Cir. 2002). Even construing Greene’s pro se

 filings liberally, see Yang v. Archuleta, 525 F.3d 925, 927 n.1 (10th Cir. 2008), we

 see no abuse of discretion. Greene’s district court filings clearly did not comply with

 the requirements of that court’s filing restrictions, and Greene has made no

 meaningful effort on appeal to show that the dismissal was an abuse of discretion.

 Instead, he (1) asserts the district court’s warning that additional documents filed in

 this case would be stricken amounts to a ban on his ability to litigate pro se in the

 District of Colorado; (2) questions whether courts in other jurisdictions are

 interfering with his ability to litigate pro se in the District of Colorado; and

 (3) expresses his belief that the District of Colorado’s filing restrictions are tied to a

 federal jurisdiction in southern California.

        These conclusory arguments are frivolous, as are Greene’s requests that we

 “allow Federal Rule[] of Civil Procedure 60(b)(6) be the legal code that will permit

 the [district court] to hear the case” and “work with the [district court] and its

 officials to permit the case to proceed through,” Aplt. Opening Br. at 3 (italics

 omitted). The remainder of his appellate brief is irrelevant to the dismissal at issue in

 this appeal. Accordingly, we conclude that this appeal is frivolous and dismiss it.

 See 28 U.S.C. § 1915(e)(2)(B)(i). We deny Greene’s motion for leave to proceed on

                                                3
Appellate Case: 21-1366   Document: 010110710730       Date Filed: 07/14/2022      Page: 4



 appeal without prepayment of costs or fees, and he is directed to immediately pay the

 entire $505 appellate filing and docketing fee. See § 1915(a)(1) (excusing only

 “prepayment of fees” (emphasis added)).


                                           Entered for the Court


                                           Joel M. Carson III
                                           Circuit Judge




                                           4